Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s notice of appeal and remarks filed 07/12/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 07/12/2021, with respect to the prior art references not teaching “analyzing the shape of the identified Doppler area by processing the corresponding Doppler signals for determining: a) the position of a flow having the most significant intensity” have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach or suggest all of the features of claim 1.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stacey J Longanecker on 08/11/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
A method for real time automatic setting of parameters for Doppler mode or color Doppler imaging mode comprising: 
- transmitting ultrasound beams in a target body and receiving the reflected beam from said target body; 
- extracting Doppler signals from said reflected beam; 

positioning of the color Doppler region of interest (ROI) and/or of the Doppler sample Gate, determining and applying a color Doppler beam steering angle, setting the Doppler correction angle,
wherein processing the said Doppler signals comprises: 
analyzing the shape of the identified Doppler area by processing the corresponding Doppler signals for determining: 
a) the position of a flow having the most significant intensity; 
b) the direction of the flow at the position referred in a); 
determining the position of the color Doppler ROI and/or of the Doppler sample gate as a function of the said position of the flow having the most significant intensity and positioning the said color Doppler ROI and/or sample gate on that position; 
determining the steering angle of the transmit beams and/or the Doppler correction angle as a function of the direction of the flow at the position of a flow having the most significant intensity.

The examiner notes that all remaining claims (i.e. claims 2-21) do not require amendments and therefore should appear as written in the claim set filed on 05/24/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is that the combination of prior art references does not teach “analyzing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793